DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the drawings, and claims, filed on 03/21/22, have been entered.
Applicant’s amendments caused withdrawal of the objection to the drawings. Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 1 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and the rejection of claims 1-14 and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 108191916 A).
	Claim 1 has been amended.
	Claims 12-14 have been cancelled.
	Claims 1-11 and 15-20 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.
With respect to Applicant’s argument of unexpected results, it is noted that applicant has only provided data from one trial of one inventive compound and a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
With further respect to the arguments, the data presented is not commensurate in scope with the claims. Applicant has provided one trial of one embodiment of the claimed inventive compounds at the extreme end of the scope. Applicant claims that R41 to R43 and R45 to R47 are each a C1-C60 alkyl group and the example compound has a C1 alkyl group. It is not clear whether the same claimed improved properties would be observed if a C60 alkyl group were present.
For at least these reasons, the rejections are respectfully maintained.

Claim Objections
The letters and numbers in amended claim 1 are illegible. Please correct these structures so all letters, numbers, and/or bonds are clearly visible. See the example below.

    PNG
    media_image1.png
    113
    933
    media_image1.png
    Greyscale


The amendments are being interpreted according to what has been laid out in the accompanying remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 108191916 A, using the previously provided translation for references).
With respect to claim 1, Huang teaches a phenyl-isoquinoline organometallic compound represented by Formula (IAa), (page 21), which is pictured below.

    PNG
    media_image2.png
    222
    262
    media_image2.png
    Greyscale

In this formula, R7 and R8 are hydrogen atoms, R3 is a C4 alkyl (t-butyl) group, R1 is a C1 alkyl (methyl) group (paragraph 0051), M is iridium, and L1 is a bidentate acetylacetonate derivative ligand represented by formula L15-2 (paragraph 0053), pictured below.

    PNG
    media_image3.png
    198
    126
    media_image3.png
    Greyscale
.
This forms the embodiment below.

    PNG
    media_image4.png
    217
    304
    media_image4.png
    Greyscale

This reads on instant Formula 1 when M is iridium, n1 is 2, n2 is 1, L1 is a ligand represented by formula 2 and L2 is a ligand represented by Formula 4D-1.
In Formula 4D-1, R41 to R43 and R45 to R47 are C1 alkyl (methyl) groups, and R44 is a hydrogen atom.
In Formula 2, CY11 is a C6 aromatic (benzene) group, X1 and X3 are carbon atoms, Y1is a nitrogen atom, Y2 is a carbon atom, CY21 is a C6 aromatic (benzene) group, Z1 is a C4 alkyl (t-butyl) group, and Z2 is a C1 alkyl (methyl) group, and all R groups are hydrogen atoms.
Huang includes each element claimed, with the only difference between the claimed invention and Huang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a phenylquinoline ligand which has reduced pi-pi interaction and reduced quenching, and improved luminous efficiency (paragraph 0061), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Huang teaches the organometallic compound of claim 1, and M is iridium.
With respect to claim 3, Huang teaches the organometallic compound of claim 1, and CY11 and CY21 are benzene groups.
With respect to claim 4, Huang teaches the organometallic compound of claim 1, and CY11 is a benzene group, and X1-X3 are carbon atoms.
With respect to claim 5, Huang teaches the organometallic compound of claim 1, and CY21 is benzene.
With respect to claims 6-8, Huang teaches the organometallic compound of claim 1, and a11 and a21 are 0 so that R11 and R21 are not present.
With respect to claim 9, Huang teaches the organometallic compound of claim 8, and Z1 is a t-butyl group and Z2 is a methyl group.
With respect to claim 10, Huang teaches the organometallic compound of claim 8, and the number of carbon atoms in Z1 is greater than the number of carbon atoms in Z2.
With respect to claim 11, Huang teaches the organometallic compound of claim 1, and in Formula 2, the group represented by CY21 is represented by CY1-5.
With respect to claim 15, Huang teaches the organometallic compound of claim 1, and  the compound is identical to instant Compound 7.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        	
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786